The opinion of the court was delivered by
Gibson, C. J.
It has ever been a cardinal point in our system of road laws, to allow two full terms for exceptions. By the general law of 1802, and that of 1836 which has superseded it, the order to view is returnable to the term succeeding that at which the viewers have been appointed, as well in the case of a private, as a public road; and the report being then received, lies over to the next term for confirmation. The same provision is made in the act of 1805, for laying out streets in Philadelphia; and though it is not expressly reiterated in the act for vacating them, its intention in practice is necessary to preserve the harmony of the system. This act, if such it may be called, is conceived in a few words, appended to a section authorising among other things, the appointment of viewers to report on the propriety of vacating Oak alley; by which the confirmation was directed to be “ in the usual manner.” But why allow the usual time for exceptions in the case of that alley, and not in cases to arise subsequently ? It is evident from the specific character of its associates, that the general provision was forced into the bill in the hurry of a discussion, which may account for its barrenness of detail; and we are not to intend that a departure from the routine of practice under the general system was meditated. ■ The legislature established the power, and it would have been supererogatory to have directed forms of proceeding which are deeply seated in the practice of the courts. The matter lies within the legitimate province of construction ; and that it is indispensable to the security of property to preserve the usual period for discovery, and preparation to resist, the present proceeding is a pregnant proof. Its defect is in the time of *177its final confirmation, which was at the term to which the order and report ought to have been returnable; and it is an incurable one.
Proceedings quashed.